UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT WILLIAM REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00276-BO-1)


Submitted:   June 1, 2010                 Decided:   July 26, 2010


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant. Anne Margaret Hayes, William Miller
Gilmore, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bryant William Reed pled guilty, pursuant to a plea

agreement,      to    conspiracy       to   commit         Hobbs     Act    robbery,      in

violation of 18 U.S.C. §§ 1951, 2 (2006); using and carrying a

firearm    during     and   in     relation      to    a     crime    of    violence,     in

violation      of    18   U.S.C.      § 924(c)        (2006);      and     possession     of

ammunition after having been convicted of a crime punishable by

more than one year of imprisonment, in violation of 18 U.S.C.

§ 922(g) (2006).          Prior to sentencing, the Government moved for

a   downward    departure        pursuant       to    U.S.    Sentencing       Guidelines

Manual § 5K1.1 (2008).             The district court sentenced Reed to a

total   of     260    months     of    imprisonment,          which      was   below    the

Guidelines range.

             On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which she states that there

are no meritorious issues for appeal, but questions whether the

sentence is procedurally unreasonable because the district court

failed to adequately explain how the sentence provided Reed with

individualized sentencing based on accurate facts.                             In his pro

se supplemental brief, Reed asserts that counsel was ineffective

and that he did not commit a robbery and is not guilty of the

§ 924(c)     charge,      but   pled    guilty        on   counsel’s       advice.      The

Government     has    moved     to    dismiss        Reed’s    appeal      based   upon    a

waiver of appellate rights in his plea agreement.

                                            2
           This court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000),

and will uphold a waiver of appellate rights if the waiver is

valid and the issue being appealed is covered by the waiver.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                                   A

waiver is valid if the defendant’s agreement to the waiver was

knowing and voluntary.             United States v. Marin, 961 F.2d 493,

496 (4th Cir. 1992); United States v. Wessells, 936 F.2d 165,

167 (4th Cir. 1991).

           To     determine        whether      a        waiver        is    knowing       and

intelligent,      this     court      examines            “the     totality        of      the

circumstances,     including        the    experience            and    conduct     of     the

accused, as well as the accused’s educational background and

familiarity     with    the   terms       of   the       plea    agreement.”         United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks omitted).            Generally, if a district court fully

questions a defendant regarding the waiver of appellate rights

during the Fed. R. Crim. P. 11 colloquy, the waiver is valid.

Wessells, 936 F.2d at 167-68.                  In this case, Reed does not

assert that his waiver was not voluntary, and our review of the

record leads us to conclude that Reed’s waiver of his right to

appeal   was    knowing    and     voluntary        and    should       be    enforced     to

preclude   any    review      of   potential         sentencing         error.       Reed’s

waiver   does    not,    however,     include        a    waiver       of    his   right    to

                                           3
appeal    his       conviction,          or     to       assert    claims      of    ineffective

assistance of counsel.

               Our review of the record leads us to conclude that the

claims that can be discerned from Reed’s pro se supplemental

brief do not entitle him to relief.                               To the extent he claims

ineffective assistance of counsel, such claims are generally not

cognizable on direct appeal.                         United States v. King, 119 F.3d

290,   295     (4th       Cir.     1997).            Rather,       to   allow       for    adequate

development of the record, a defendant must bring his claim in a

28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                  See id.; United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                                  An exception

exists    when       the        record    conclusively            establishes        ineffective

assistance.         United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.                              In this case, the record

does     not    conclusively             show    that       counsel’s         performance         was

deficient.           To    the     extent       that      Reed     claims     he     is    actually

innocent       of     the        § 924(c)       charge,          his    claim       is     squarely

contradicted         by     his     statements             in     the   plea       hearing,       his

signature       on        the     plea     agreement,            and    his     allocution        at

sentencing.

               Accordingly,          we       deny        the     Government’s           motion    to

dismiss in part and affirm Reed’s conviction.                                      We grant the

motion to dismiss with regard to any potential sentencing error

that may be revealed by our review pursuant to Anders.                                             In

                                                     4
accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal that

are not encompassed by the appeal waiver.                    This court requires

that counsel inform Reed, in writing, of the right to petition

the Supreme Court of the United States for further review.                        If

Reed requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Reed.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in    the    materials

before   the   court   and    argument        would   not    aid    the    decisional

process.


                                                                AFFIRMED IN PART,
                                                            AND DISMISSED IN PART




                                          5